Citation Nr: 0417324	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from May 1970 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 2001 
which denied the veteran's claim for an increase in a 20 
percent rating for service-connected diabetes mellitus.  The 
Board notes that separate service connection and compensation 
ratings are established for complications of diabetes, but 
such ratings are not involved in the present appeal.


FINDING OF FACT

Diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increase 
in a 20 percent rating for diabetes mellitus, and he has been 
told of his and VA's respective obligations to obtain 
different types of evidence.  Relevant records have been 
obtained and a VA examination has been provided.  The notice 
and duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  It is rated 40 percent when requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is assigned when requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted where diabetes requires more than one daily 
injection of insulin, a restricted diet and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions which require at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength 
or complications that would be compensable if separately 
evaluated. [A note to this diagnostic code provides that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.]  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

Currently, the veteran is in receipt of a 20 percent rating 
for diabetes mellitus.  He is separately service-connected 
for complications of diabetes mellitus consisting of diabetic 
peripheral neuropathy of the right leg, evaluated 40 percent 
disabling; diabetic peripheral neuropathy of the left foot, 
also rated 40 percent disabling; and diabetic retinopathy and 
macular edema of the left eye, rated noncompensable.  The 
ratings assigned for these secondary disabilities are not 
currently on appeal.  He is also in receipt of a total 
disability rating based on individual unemployability due to 
the effects of his multiple service-connected disabilities, 
including diabetes and its complications.

VA medical records dated from 2000 to 2004 show his regular 
follow-up, on an approximately monthly basis, for diabetes 
mellitus.  Throughout this period, he has been noted to be on 
(or recommended to be on) a restricted diet, and most of the 
time has required insulin twice a day.  When asked, the 
veteran reported having had no hypoglycemic episodes, except 
that in July 2001, he said that he thought he had 
hypoglycemia that morning, but it was noted that he had not 
checked his glucose.   

With respect to his activities, the medical evidence shows 
that in August 2000 the veteran said that he was afraid to be 
more active, because of a fear of falling again.  He was 
advised to increase his activity level on that and several 
subsequent occasions.  In April 2001, he said that he was 
trying to be more active.  However, later that month and 
throughout the remainder of the period, the veteran was noted 
to be unable to exercise (or to exercise by walking) due to 
peripheral neuropathy and/or Charcot's joint deformity.  He 
ambulated by cane and/or wheelchair.  

In February 2002, the veteran underwent a VA examination.  He 
reported one episode of hypoglycemia in 1994, for which he 
had been treated in an emergency room.  He knew of no 
episodes of ketoacidosis.  His biggest complaint involved 
pain and numbness in the lower extremities and fingertips.  
On examination, there was decreased sensation in the lower 
extremities, and sensation was normal in the fingertips.  The 
diagnosis was diabetic peripheral neuropathy, advanced 
polyneuropathy.  

A VA examination for peripheral neuropathy in January 2003 
resulted in a diagnosis of advanced peripheral neuropathy 
secondary to diabetes mellitus.  

Recent VA outpatient treatment records from May 2004 note 
that the veteran was there for follow-up of conditions 
including diabetes mellitus, and that his activity was 
restricted because of diabetes and the complications from the 
disease process.  On examination, there was numbness and 
tingling in both feet.  The assessment was diabetes mellitus 
with neuropathy.  

The most recent medical evidence was submitted directly to 
the Board in June 2004 by the veteran's representative, and 
initial RO consideration of the evidence was waived.  The 
representative argued that since the evidence showed 
restriction of activities due to diabetes, the requirements 
for an increased rating were met.

After review of all the evidence, the Board finds that the 
veteran's diabetes more nearly meets the requirements for the 
next higher rating of 40 percent, than the current rating of 
20 percent.  See 38 C.F.R. § 4.7.  Applying the benefit-of-
the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that 
the veteran's diabetes now requires insulin, restricted diet, 
and regulation of activities.  Thus an increased rating to 
the 40 percent level for diabetes is warranted under 
Diagnostic Code 7913.  The requirements for a rating even 
higher than 40 percent for diabetes are not currently shown.


ORDER

An increased rating, to 40 percent, for diabetes mellitus is 
granted. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



